                                 UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

    DEVLIN,                                                     3:19-CV-00234-BR

                           Plaintiff,                           CASE-MANAGEMENT ORDER

    v.

    PETERS ET AL,

                           Defendant.

BROWN, Judge.

Case-management dates, deadlines, and procedures are set as follows:



•        State Defendants’ response to plaintiffs’ First Request for Production, submitted
         in the Suarez v. ODOC, et. al., 19-cv-00095 is due by June 14, 2019;


•        State Defendants’ answers in Brelin v. ODOC, et. al., Case No. 19-cv-00672 and
         Sweeney v. ODOC, et. al., Case No. 19-cv-00682 are due by June 14, 2019;

•        Amendment to Pleadings/Joining of Parties due September 2, 2019;

•        Any initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1)(A) not made during
         the regular course of discovery must be exchanged by September 2, 2019;


•        Fact discovery is to be completed by December 16, 2019;

•        The last date to file any fact discovery motion is due December 2, 2019, and responses to such
         motions are due no later than seven (7) calendar days after the initiating motion is filed; no replies
         are permitted for discovery motions;

•        Joint ADR report is due no later than January 6, 2020;

•        Joint statement of agreed facts due February 24, 2020;

•        If no dispositive motions being filed, a joint Status Report informing the Court due February 24,
         2020;

•        Dispositive motions due no later than March 9, 2020, any cross-motions shall be filed separately

1 - Case-Management Order
        as a stand-alone motion and is due on the day the opposition is due;

•       Motions to join any cases for trial are due by February 24, 2020;

•       Initial expert disclosures are due no later than April 6, 2020; Supplemental/responsive expert
        disclosures due no later than May 27, 2020;

•       Expert discovery is to be completed by July 29, 2020;

•       The last date to file any expert discovery motion is due July 15, 2020, and responses to such
        motions are due no later than seven (7) calendar days after the initiating motion is filed; no replies
        are permitted for discovery motions;


        The following guidelines apply throughout the pendency of this action:

        Discovery Disputes

        Discovery shall be completed by the deadline set. Discovery disputes may be submitted to the

Court no later than the deadline as follows:

        a.      Informally: After completing meaningful conferral as to the dispute, submit to the Court

via a joint email message to the Courtroom Deputy a single Joint Statement of Discovery Issue concisely

specifying each disputed discovery issue and the parties' positions as to such issue. On receipt of the

Joint Statement the Court will endeavor to rule promptly. If the Court determines a telephone conference

or hearing is warranted, the Court will inform the parties.

        b.      Formally: File a discovery motion no later than the deadline set. Any response to a

discovery motion shall be filed within 7 calendar days. No replies are permitted. The Court will attempt

to resolve the dispute promptly on the record and without oral argument.

        Extension of Deadlines

        The Court established the deadlines in this Order based on the parties' preferences and availability

as expressed in the Rule16 Conference held on May 28, 2019. The Court, therefore, expects the parties to

meet all deadlines set herein. Any request for an extension of time must be made by motion (no letter

requests) filed before expiration of the deadline. The motion must be supported by an affidavit or



2 - Case-Management Order
other showing in which the moving party specifically states the reason(s) for the requested extension and

explains how the parties have used the available time set out in this Order. The Court, at its discretion,

may set a hearing on the motion.

        The Court requires a minimum of 120 days between the filing of any dispositive motions and the

lodging of a pretrial order. Any requested extension that does not satisfy that requirement may result in

denial of the motion or a change of the trial date. Any new trial date likely will be set "at the end of the

line," and, therefore, any extension requiring the trial to be reset will be disfavored.

        Motion Practice and Dispositive Motions

        This Court strictly construes the requirements of the Federal Rules of Civil Procedure and Local

Rules (LR) for this District with regard to motion practice. Specifically, the Court will strike any motion

that does not comply with the requirements of LR 7-1(a)(1). (NOTE: A LR 7-1 certification is required

for every motion except a temporary restraining order (TRO) and must be set forth in the first paragraph

of every motion.) Pursuant to LR 7-1(b), a motion may not be combined with any other motion or a

response or a reply to any motion. In addition, each motion requires a separate memorandum in support of

the motion, and each motion requires a separate response. Adherence to page limitations is required.

         Before the filing of any dispositive motion, the parties jointly must complete and file a Joint

Statement of Agreed Material Facts similar to the "Agreed Facts" section that is a standard part of any

pretrial order and include therein all material, undisputed facts necessary to the resolution of the case.

Those agreed facts will serve as the basic evidentiary record for any dispositive motion. To the extent

there are additional but disputed material facts that a moving or opposing party wishes to include in the

record for purposes of a dispositive motion, they may do so by any admissible means; e.g., by Declaration

or other admissible evidence. See Orr v. Bank of Am., 284 F.3d 764 (9th Cir. 2002). Thus, any disputed

facts set out in memoranda must be supported by citations to the record, and any disputed facts supported

in the evidentiary record will be deemed admitted if they are not contradicted by admissible evidence. If



3 - Case-Management Order
issues remain for trial after a dispositive motion is resolved, the parties will then complete the remaining

parts of a proposed pretrial order.

        All pleadings, including declarations, affidavits, etc., that pertain to a motion, response, or reply

are due on the same date as that pleading. Parties must obtain leave of Court to file any accompanying

documents after the deadline.

        The title of responses, replies, objections, etc., shall reflect the exact title of the underlying

motion. See LR 7-3.

        Court’s copy of all pleadings, including declarations, affidavits, exhibits, etc., that pertain to

a motion, response, or reply shall be placed in a three-ring binder, tabbed, and indexed. The outside

spine of the binder label should include the case caption and number.

        Trial Documents

        To meet the Court's requirements of submitting joint trial documents, counsel shall

exchange exhibits and witness statements in ample time to confer, to reach agreement, and to

prepare the following trial documents:

•       Trial memoranda

•       Motions in limine

•       Joint (i.e., agreed on) proposed jury instructions (as to the elements of the unresolved
        claims and defenses described in the Pretrial Order) shall be submitted by filing in
        CM/ECF and pursuant to LR 51(d)(2), submitted to the Court at
        Brpropdoc@ord.uscourts.gov in Word format. The parties must submit jointly proposed
        instructions addressing the elements of all claims, defenses, and any other unique issues
        pertinent to this case. For all proposed jury instructions on which the parties do not
        agree, the party proposing the instruction must state concisely at the end of each such
        instruction why the proffered instruction is a correct statement of the law and why the
        Court should prefer that proposed instruction over any offered by the opposing party.
        The party opposing the instruction also must state concisely at the end of each such
        instruction why it is not a correct statement of the law and must set forth the form of
        instruction requested in lieu thereof together with the reasons why the Court should give
        that form of instruction.


4 - Case-Management Order
•       Joint (i.e., agreed on) proposed topics for voir dire

•       Joint witness list identifying all proposed trial witnesses and indicating:
        a.     all witnesses whose testimony may be received without objection;
        b.     all other witness testimony that will be the subject of objection together with a
               concise summary of the challenged testimony, a one-line statement of the
               admissible purposes for which that challenged testimony is proffered, and a one-
               line summary statement of the bases for all objections to that proffered testimony;
               and
        c.     an estimate of the time necessary to complete the testimony of each witness.

•       Joint exhibit list identifying all proposed trial exhibits and indicating:
        a.      all exhibits that may be received without objection; and
        b.      all remaining exhibits to be offered by any party together with a one-line
                summary
                statement of the admissible purposes for which the challenged exhibit proffered
                and a one-line summary statement of the bases for all objections to any proffered
                exhibit.

Copies of contested exhibits must be attached by the offering party to the Judge's copy of the

proposed exhibit list. Contested exhibits should be indexed, tabbed, and three-hole punched

down the left side. If there are numerous contested exhibits, they shall be placed in a binder

clearly marked as Plaintiff or Defendant’s exhibits. Plaintiff 's exhibits shall be numbered

beginning with 1 through 99 and no subparts; Defendant's exhibits shall be numbered beginning

with 101-199 and no subparts. If there are additional parties or numerous exhibits, the parties

shall contact the Courtroom Deputy for instructions. No original trial exhibits shall be filed

with the Clerk of Court or CM/ECF.

        In trial memoranda or motions in limine, the parties may elaborate on the admissible

purposes for any proffered evidence that is the subject of objection and the legal bases for their objections

to such evidence.

        To the extent feasible the Court intends to rule on all objections at the pretrial conference and to

admit into evidence at that time all exhibits that qualify. Except in unusual circumstances, therefore, the


5 - Case-Management Order
Court does not intend to take up issues of admissibility during trial.

        Original trial exhibits shall not be filed with the Clerk. All exhibits that will be used at trial shall

be indexed, tabbed, three-hole punched down the left side, and placed in a binder clearly marked on the

outside of the binder whether they are Plaintiff or Defendant’s exhibits. As noted, Plaintiff 's exhibits

shall be numbered beginning with 1 through 99 and no subparts; Defendant's exhibits shall be numbered

beginning with 101-199 and no subparts. If there are additional parties or numerous exhibits, the parties

shall contact the Courtroom Deputy for instructions.

        Trial Procedures

        The Court generally follows the Trial Court Guidelines published on the Court's website at

www.ord.uscourts.gov. The parties also should refer to the Federal Bar Association's Federal Court

Practice Handbook for more guidance on practice and procedures in this Court.

        DATED this 28th day of May, 2018.


                                                     /s/ Anna J. Brown
                                                    ANNA J. BROWN
                                                    United States District Judge




6 - Case-Management Order
